Holmes, J.,
dissenting. I must dissent, in that the legislative enactment by the council of the city of Youngstown, and the resultant proclamation of the mayor, were not such acts as fall within the review jurisdiction of the civil service commission of that city.
A bit of background is necessary for the proper interpretation of the facts as they relate to the code sections under consideration here, R. C. 124.03 and 124.34. We may take notice of the fact that the economy of the city of Youngstown has for many years been based upon the production of steel. In the last few years three basic steel plants located in and about Youngstown have been permanently closed. These closings involved the loss directly and indirectly of many jobs in the community. The reverberation of the closings has without serious question led to falling tax revenues for the city of Youngstown and a further depression of its tax base. These facts have culminated in Youngstown experiencing severe economic distress.
Accordingly, the city council passed an ordinance which took effect September 4, 1980. This ordinance provided for the reduction of the normal work week of all city of Youngstown employees from 40 hours to 32 hours. The ordinance passed unanimously as emergency legislation, and was effectuated by the mayor of Youngstown, George Vukovich, issuing a written executive directive.
As to the interpretation of the sections of law involved herein, I am in agreement with the former holding of this court that the authority of the State Personnel Board of Review to hear an appeal from a layoff order is not dependent upon the reason for the layoff order. State, ex rel. Osborn, v. Jackson (1976), 46 Ohio St. 2d 41, paragraph two of the syllabus. This law would be equally applicable to a municipal civil service commission. The board, or a civil service commission, may review the basis and surrounding circumstances of layoffs. State, ex rel. Ogan, v. Teater (1978), 54 Ohio St. 2d 235; State, ex rel. Potten, v. Kuth (1980), 61 Ohio St. 2d 321. However, those cases dealt with layoffs, a circumstance which is not involved here.
*21Also, the State Personnel Board of Review and a municipal civil service commission may, pursuant to R. C. 124.03 and 124.34, review cases involving a reduction in pay. But, again, the facts of this case do not present one involving a reduction in pay of the employees as such a reduction is meant within these sections of law.
The Court of Appeals here found as a matter of fact that there was a reduction in pay of the city employees due to the councilmatic determination of the economic necessity of a 32-hour work week rather than the regular 40-hour work week. This I believe to be a misinterpretation of this governmental body’s act. The Youngstown Home Rule Charter empowers the city council to adjust the hours of labor of the city’s employees as follows:
“Section 115. Hours of Labor.
“Eight hours shall constitute a day’s work and not to exceed forty-eight hours a week’s work, for workmen engaged on any public work done by the City. In any case of extraordinary emergency, the Council may, by resolution, suspend the operation of this section as to any particular job, contract or operation.”
This section was adopted with the clear purpose of granting city council specific authority to amend hours of labor in instances of an emergency such as found to be present here. The ordinance and proclamation of the mayor were legitimate legislative and executive determinations of this municipality that the regular work hours of city employees should be shortened by virtue of the drastic economic conditions.
This court, in Teamsters Local Union No. 377 v. Youngstown (1980), 64 Ohio St. 2d 158, held that:
“A municipality which incorporates the provisions of the Revised Code relating to municipal civil service in its charter does not, in view of R. C. 124.14(B), divest city council of its authority to determine wages of city employees, nor does it empower the municipal civil service commission to order standardization of wages of the employees of the municipality.”
Also, this court stated, at page 160, in the opinion, that:
“The right of a municipality to determine the compensation of its employees is, without question, a power of local self-*22government. State, ex rel. Mullin, v. Mansfield (1971), 26 Ohio St. 2d 129. * * * ”
If this is the law relative to providing for city-wide employee pay scales, then is there any less right of the city council on a city-wide basis to shorten the regular work week due to economic factors without the council’s action being reviewable by the city civil service commission? I think not.
The intent of R. C. 124.03 is to provide a review of employees who have been removed, laid off, or reduced in pay by their appointing authority where there may be a question of the basis or motivation of such action by the appointing authority. It is my belief that the intent of such section is not a review of the acts of council establishing hours for all employees, these hours being determined upon economic considerations of the legislative body of this municipality.
There has been no councilmatic or executive order relating to a specific employee pay reduction here. Contrarily, this matter, as stated previously, involves the legislative exercise by council of its charter powers of accommodating the totality of the hours of employment of all city employees to the available funds of the city which have been seriously limited by economic circumstances. The review of such councilmatic action is not within the jurisdiction of the civil service commission of the city.
I would reverse the Court of Appeals.
Locher and Krupansky, JJ., concur in the foregoing dissenting opinion.